Title: Charles Thomson to Colonel William Grayson, Lieutenant Colonels Robert Hanson Harrison and Alexander Hamilton, and Elias Boudinot, 30 March 1778
From: Thomson, Charles
To: Grayson, William,Harrison, Robert Hanson,Hamilton, Alexander,Boudinot, Elias


In Congress [York, Pennsylvania] March 30th. 1778
Whereas Congress concur in opinion with General Washington that there are some Ambiguities characterizing the Measures taken by Genl. Howe respecting General Lee, which justify alarming surmises, notwithstanding all that has passed to the contrary.
Resolved That General Washington be informed that it is the intention of Congress that it should be a preliminary in the proposed Cartel for a general Exchange of prisoners that Major General Lee be absolutely exchanged for Major Genl. Prescot, and if refused, that no exchange take place till the further order of Congress.
That it be proposed to exchange Lt. Colo. Ethan Allen for Lieut. Colo. Campbell or Lieut. Colo. Anstruther and if not acceded to that Lieut. Colo. Campbell be sent back to the State of Massachusets Bay.
That General Washington be further directed to instruct the Commissioners to be careful not to contravene, in setting the proposed Cartel, any of the Resolutions of Congress particularly that of the 30th Decemr. respecting such of the Citizens of these States as may voluntarily join the Enemy and be taken in Arms against these States.
That if the Enemy will not consent to exempt Citizens from Capture agreeable to the law of Nations the Commissioners be instructed positively to insist on their exchange without any relation to Rank.
That General Washington be directed not to permit any Article of the proposed Cartel to be finally concluded without his express approbation and that the president be directed to inform him accordingly.
Extract from the Minutes
Chas: Thompson Secy.
